UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7500


JUAN ANTONIO CONTRERAS,

                     Petitioner - Appellant,

              v.

CHARLES RATLEDGE,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:14-hc-02014-D)


Submitted: August 31, 2017                                  Decided: September 13, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Juan Antonio Contreras, Appellant Pro Se. Jennifer P. May-Parker, Seth Morgan Wood,
Assistant United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan Antonio Contreras, a federal prisoner, appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and

find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and

affirm for the reasons stated by the district court. Contreras v. Ratledge, No. 5:14-hc-

02014-D (E.D.N.C. Aug. 22, 2016). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2